Citation Nr: 1342852	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from May 1971 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2009 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing before a Veterans Law Judge in his November 2011 substantive appeal.  However, in April 2012 and prior to any scheduled hearing, he withdrew this hearing request.  38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the Veteran's representative's December 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for service connection for a right shoulder disorder, he has alleged injuring it in 1988 when he was struck by a falling tree during field exercises.  Service treatment records document complaints of shoulder pain in November 1988 after being struck in the head by a falling tree.  A September 2010 VA examiner opined that he could not resolve the issue of whether the Veteran's diagnosed right shoulder degenerative joint disease was caused by or related to his in-service injury without resorting to mere speculation as it would be speculation to assume that this "point in time has caused or has a relationship to his current osteoarthritis."   However, the examiner did not offer a rationale for this opinion nor did he identify what information, if any, would allow such an etiological opinion to be provided.  In light of this deficiency, the claims file should be referred to the VA examiner for an addendum opinion regarding whether the Veteran's right shoulder disorder is related to his service, including his documented November1988 injury.

With regard to the Veteran's claim for service connection for hypertension, he has alleged that it was caused or aggravated by his service-connected diabetes mellitus; direct service connection has not been alleged.  A July 2010 VA examiner opined that it was not likely that the Veteran's hypertension was caused by his diabetes mellitus and provided a rationale in support of this opinion.  An August 2010 VA examiner also opined that there was "no objective data to support" the contention that the Veteran's hypertension was aggravated by his diabetes mellitus and that it would be "speculative to opine" that it was aggravated by his diabetes mellitus.  However, the examiner did not offer a rationale for this seemingly contradictory opinion nor did he identify what information, if any, would allow such an opinion to be provided.  Therefore, a remand is necessary in order to obtain an addendum opinion addressing this aspect of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2010 VA examiner for an addendum opinion.  If the examiner who drafted the September 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current right shoulder disorder is related to his service, to include the November 1988 shoulder injury.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service. The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

2.  Return the claims file, to include a copy of this remand, to the August 2010 VA examiner for an addendum opinion.  If the examiner who drafted the August 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus. 

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

